DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendment filed on 12/08/2022.
Claims 6, 7, 16, and 21 are canceled. 
Claims 1-5, 8-15, 17-20 and 22 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-5, 8-15, 17-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 & 20 recite a system, method, and computer-readable memory device for monitoring patient health. The claims are directed to a system or process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1 & 13 & 20 recite (Claim 1 being representative), at least in part a computerized system for monitoring patient health, the system comprising:
sending, at least one first message according to a query setting
receiving, first patient data comprising subjective quantitative or qualitative responses to the at least one first message
receiving, second patient data comprising objective quantitative or qualitative sensor data corresponding to the patient
performing computational analysis on the first patient data and the second patient data to generate third patient data comprising new data which did not exist individually within the first patient data or the second patient data, wherein the computational analysis involves  generating the new data based on time differential data, data relating to a general population, data relating to the patient, data received from third parties, parameters relating to the patient's health, sensor data, or a combination thereof
generating a communication pattern for the patient based on at least the first patient data
generating a unique digital fingerprint for the patient by analyzing the communication pattern, the subjective quantitative or qualitative responses, the objective quantitative or qualitative sensor data, and the new data, the unique digital fingerprint including a predictive model and behavioral patterns associated with the patient
sending, at least one second message according to the query setting
receiving, fourth patient data comprising subjective quantitative or qualitative responses to the at least one second message
generating updated third patient data based on performing a computational analysis on the fourth patient data
generating an updated unique digital fingerprint for the patient based on the fourth patient data
updating a treatment plan for the patient based on the updated unique digital fingerprint;
determining whether to send at least one third message based on the updated unique digital fingerprint
based on the determination that the predetermined amount of time for receiving the first patient data in response to the at least one first message is exceeded: updating the unique digital fingerprint with the third patient data
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, second patient data comprising objective quantitative or qualitative sensor data corresponding to the patient) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including:
(1)  a storage device that stores a set of instructions with at least one processor configured to execute the stored instructions to perform operations 
(2) a client device associated with a patient
(3) an electronic device associated with the patient comprising one or more sensors measuring health or location data of the patient
(4) a computing device associated with an authorized third party
Regarding (1), (2), and (4), the storage device, client device and computing device merely generally link the abstract idea to a particular technological environment or field of use. Per MPEP 2106.05(h), generally linking the abstract idea to a particular technological environment or field of use cannot provide a practical application.
Regarding (3), an electronic device associated with the patient comprising one or more sensors measuring health or location data of the patient, represents a location from which data is received, which constitutes extra-solution activity in the form of pre-solution data gathering. Per MPEP 2106.05(g), extra-solution data gathering activity cannot provide a practical application.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) a storage device, (2) client device, and (4) computing device, were determined to generally link the abstract idea to a particular technological environment or field of use. This has been re-evaluated under the “significantly more’ analysis and has also been found insufficient to provide significantly more. MPEP 2106.05(A) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide significantly more. These elements are broadly recited in the specification at, for example at paragraph [049] which describe the client devices. “Device 120 of user 121 and device 140 of user 141 represent client devices utilized by users. Examples of such devices include, for example, a mobile device, a tablet, a laptop, a cellular device, a personal computer, a smartphone (e.g., Apple iPhone, Blackberry, Android-based phones, etc.), wearable smart device such as a smart watch, notebooks, etc. Devices 120 and 140 may include a network component to communicate with server 110 via network interface 116 over a communications network. The network interface 116 may employ connection protocols including, without limitation, direct connect, Ethernet (e.g., twisted pair 10/100/1000 Base T), transmission control protocol/internet protocol (TCP/IP), token ring, IEEE 802.11a/b/g/n/x, BluetoothTM, infrared, or long or short range wireless transmission protocols. The communication network may include, without limitation, a direct interconnection, local area network (LAN), wide area network (WAN), wireless network (e.g., using Wireless Application Protocol), the Internet, a cellular network, or any other type of network." This indicates that computer networks are well-understood, routine, conventional in the field. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of (3) an electronic device associated with the patient comprising one or more sensors measuring health or location data of the patient was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. The prior art of record indicates that using one or more sensors to measure health or location data of the patient is well-understood, routine, and conventional in the field (See U.S. Patent Application Publication No. 20180181721 to Boland at Para. [0190]; U.S. Patent Application Publication No. 20160058287 to Dyell at Para. [0063]). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”).
CLAIMS 2-5, 8-12, 14-15, 17-19 and 22 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1, 13, and 20. 
CLAIM 2-3 & 14-15 – generally describes the computational analysis 
CLAIM 4 – describes the type of electronic device
CLAIM 5 – describes the types sensor data collected
CLAIMS 8-10 & 17-19 – describe when the alert is sent
CLAIM 11 – describes the content of the messages
CLAIM 12 & 22– describes the patient’s treatment plan adjustment
The dependent claims inherit all of the limitations of the independent claims and further define the abstract idea identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in 2-5, 8-12, 14-15, 17-19 and 22 are abstract ideas.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the updated rejection above. The request for reconsideration does NOT place the application in condition for allowance.
On Page 16 Applicant argues, “Furthermore, these elements also do not recite an invention “performed 1) on a generic computer, or 2) in a computer environment, or 3) [that] is merely using a computer as a tool to perform the concept” and are not similar to any of the examples discussed in M.P.E.P. at § 2106.04(a)(2)(III)(C). Although of different scope, similar arguments can be made for independent claim 13 and 20, and are therefore patent eligible. " However, Examiner respectfully disagrees, the claims still fall within the characterization of methods of organizing human activity. The computational analysis, as claimed, has not been described with any level of detail, such as an algorithm, and allows for the broadest reasonable interpretation of a simple manual calculation, done by a user who is receiving the sensor data at a generic computing device.  Simply further listing the data types that are involved in the generically claimed “computational analysis” does not overcome this issue.  Simply updating the digital fingerprint based on a new fourth data, can be done manually by a user.  These steps can be conducted by following rules or instructions, and therefore do fit the characterization of methods of organizing human activity. 
On Pages 17-18 Applicant argues, “At least these elements do not comport with the Office’s characterization of the claims as describing “how to generally “apply’ the concept of monitoring patient adherence.” Rather, the recited claim amendments form a practical application “generating an updated unique digital fingerprint” and “updating a treatment plan for the patient based on the unique digital fingerprint.” The recited claim elements provide a practical application of updating a treatment plan for a patient.”  However, this is not the type of technical improvement articulated by the Courts that would move the instant invention to being subject matter eligible. The abstract idea doesn’t provide a physical improvement to the computer nor does it provide a technical solution to an identified technical problem. 
On Pages 18-19 Applicant argues, “The generation and update of the unique digital fingerprint, as recited in the claims, represents an improvement in the functioning of the computer. For example, data stored can be include “pattern or historical response data stored in a digital fingerprint for the user.” See Specification [0048]. Storing data in the fingerprint can enable the fingerprint to be a centralized location for such data, such that the computer may more efficiently store and access such data, representing an improvement in the functioning of a computer. For at least these reasons, Applicant's claims recite eligible subject matter under Prong 2 and the § 101 rejection should be withdrawn.” However, Examiner respectfully disagrees. Storing data in a centralized location does not provide any improvement in the functioning of a computer.
On Pages 21-22 Applicant argues, “Additionally, it is recognized that conventional systems for monitoring patient health may involve deficiencies in monitoring and observing patient data. “However, patients are often unsuccessful at Keeping proper records of health statistics related to their condition. Logbooks, PDAs and computers adapted to monitor their conditions often become a burden, furthering their suffering instead of being a tool to assist them in effectively dealing with their condition.” See Specification [0002]. The amended independent claims recite features for a “predictive model’ and “generating a unique digital fingerprint’. The predictive modeling and unique digital fingerprint can be “constantly updated based on updated user data and analytics.” See Specification [0103]. Thus, the recited claims incorporate features of updating user or patient data hat resolve the described deficiencies in “keeping proper records.”  Applicant further argues on Page 23, “In this manner, the disclosed embodiments can provide a marked improvement over the subjective, manual, and multi-step processes known in the prior art.” 
However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” (see MPEP 2106.05(a)).   Here, the claims are allegedly providing an improvement in “keeping proper records”, which is an improvement to the abstract idea of certain methods of organizing human activity and not a technology or technical field. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer for proper record keeping, and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation/processing, increased accuracy, faster access, automation, and etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442).  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626